COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        Cecil Adams and Maxine Adams v. Harris County, Texas,
                            Relators

Appellate case number:      01-16-00760-CV

Trial court case number:    2014-35653

Trial court:                157th District Court of Harris County

       On December 29, 2016, this Court’s Order had directed appellants to pay for the
reporter’s record within 30 days of that order or else this Court would set the briefing
schedule without it. On February 6, 2017, appellants, Cecil and Maxine Adams,
proceeding pro se, filed a “Motion to Stay Appeal Pending Ruling on Mandamus Relief
in Cause No. 01-16-00405-CV.” Appellants state that they filed an “Amended Request
for Emergency En Banc Motion for Reconsideration and Emergency Notice of Intent to
File Writ of Mandamus to the Supreme Court of Texas,” also on February 6, 2017, in 01-
16-00405-CV. Appellants claim that a stay is needed because if this Court grants their
amended motion and petition, that would render this appeal moot.
       This Court has not yet determined whether to permit the amended motion or to
request a response from the real parties in interest in 01-16-00405-CV. See TEX. R. APP.
P. 49.2, 49.6. However, appellants’ motion for a stay does not identify the need to stay
this appeal pending this Court’s resolution of their amended motion. Accordingly, the
Court DENIES the appellants’ motion to stay. See TEX. R. APP. P. 52.10(a), (b).
        Because the appellants filed this motion partly in response to this Court’s
December 29, 2016 Order, appellants are ORDERED to pay for the reporter’s record and
file evidence of payment with this Court within 10 days of the date of this order. If
appellants fail to comply with this Order, this Court will proceed without the reporter’s
record and set the briefing schedule. See TEX. R. APP. P. 37.3(c)(1), (2), 42.3(b), (c).
        It is so ORDERED.
Judge’s signature: /s/ Evelyn Keyes
                    X Acting individually     Acting for the Court
Date: February 14, 2017